DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10 December 2021 has been entered.

Response to Amendment
Applicant’s amendments filed 10 December 2021 with respect to the claims have been fully considered and are deemed to overcome the previous claim objections and 35 U.S.C. 112(b) rejections.
Response to Arguments
Applicant's arguments filed 10 December 2021 stating “Considering Wallace, the heat exchanger 10 shown therein is of standpipe design, see Wallace col. 3, lines 38-42 and FIGS. 1 and 2. It is respectfully submitted that the recited fin structure is completely distinguished from any teachings of Wallace, and further that Wallace would not be modified by a person having ordinary skill in the art to change the standpipe into a fin structured as called for in claim 1” have been fully considered. The Office respectfully disagrees that the claim limitation “a multiple of fins each comprising an elongate fin extending along a surface of the core cowl” distinguishes over the Wallace member 56 since: (1) the 

Claim Objections
Claims 1, 6-10, 12, 13, and 22-24 are objected to because of the following informalities:   
In claim 1, line 8, “comprising an elongate fin” should be changed to --being elongate and-- (note: “a multiple of fins each comprising an elongate fin” is redundant).
Claims 6-10, 12, 13, and 22-24 are objected to due to dependence on claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6-10, 12, 13, and 22-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “an external surface of the core cowl with a multiple of fins each comprising an elongate fin extending along a surface of the core cowl” renders the claim indefinite. According to MPEP 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In this instance, “a surface of the core cowl”, from which 6-10, 12, 13, and 22-24. 

    PNG
    media_image1.png
    230
    280
    media_image1.png
    Greyscale
.

In claim 12, there is no antecedent basis for the limitation recited as “the multiple of passages”. It is unclear if it is referring to the antecedent limitation “at least one additively manufactured passage” or introducing a new limitation. Due to dependency, this rejection also applies to claim 13.

In claim 12, the limitation recited as “an external surface” renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (claim 1) of the same name or introducing a new limitation. Due to dependency, this rejection also applies to claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-10, 12, 13, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 5,269,133; previously cited) in view of Anderson et al. (US 7,856,824 - hereafter referred to as Anderson; previously cited) and Bonacum et al. (US 10,914,185 - hereafter referred to as Bonacum; previously cited).

In reference to claim 1 (as far as it is clear and definite)
Wallace discloses:
A thermal management system for a gas turbine engine comprising:
a core cowl (i.e., casing 62), at least a portion (note: inlet 63 is formed in casing 62) of the core cowl forming an integral heat exchanger (i.e., the assembly of heat exchangers 10 and the annular portion of casing 62 in the vicinity of standpipes 62 and including inlets 63 - see col.4:ll.41-46 indicating that a plurality of circumferentially distributed heat exchangers 10 can be used), the heat exchanger comprises an external surface (see annotated Figure 2 below) of the core cowl with a multiple of fins (i.e., a plurality of circumferentially spaced outer members 56) each comprising an elongate fin (note: each outer member is elongate in the radial direction) extending along (i.e., axially and/or circumferentially) a surface (i.e., the identified “external surface”) of the core cowl and having a fin height (i.e., a radial height) extending from the external surface of the core cowl to interact with a fan bypass airflow (65), at least one of the multiple of fins contains at least one passage (i.e., the combination of the interior of outer member 56 and inlet 63, respectively).

    PNG
    media_image2.png
    601
    440
    media_image2.png
    Greyscale


Wallace does not disclose:
the core cowl, the heat exchanger, and the at least one passage are additively manufactured such that they are integral.

Anderson discloses:
a gas turbine engine comprising a heat exchanger (136) that is integrally formed with a wall (123) of a duct (119). 

Bonacum discloses:
a gas turbine engine comprising a casing (200) that is formed by additive manufacturing (see col.3:ll.35-36).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wallace to include integrally forming the core cowl and the heat exchanger, as disclosed by Anderson, for the purpose of limiting weight 

Wallace in view of Anderson and Bonacum therefore addresses:
the core cowl, the heat exchanger, and the at least one passage are additively manufactured (note: in regards to “at least one passage”, it is noted that the material of the identified “heat exchanger” defines the identified “passage” and, thus, “passage” would be the result of the additive manufacturing of the proposed combination) such that they are integral.

In reference to claim 6
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim 1, further comprising a multiple of external features (i.e., fins 66 - Wallace Figure 1) that extend from at least one of the multiple of fins (Wallace - 56).

In reference to claim 8
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim 6, wherein at least one of the multiple of external features (Wallace - 66) comprises a bump (note: a fin is a type of bump).

In reference to claim 9 
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim 1, wherein the multiple of fins (Wallace - 56) define a non-linear path (due to having a non-linear shape - see Wallace col.5:ll.9-14) with respect to the fan bypass airflow (Wallace - 65).


In reference to claim 10
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim 9, further comprising a multiple of external features (i.e., fins 66 - Wallace Figure 1) that extend from at least one of the multiple of fins.

In reference to claim 12 
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim 1, wherein each of the multiple of passages (Wallace) comprise a tailored cross-sectional geometry that correspond with an external surface (i.e., the exterior surface of the Wallace outer member 56, respectively).

In reference to claim 13
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim 12, wherein the tailored cross-sectional geometry is of a “T” shape (note: the combination of the interior of Wallace member 56 and Wallace inlet 63 approximates a T-shape (upside-down as viewed in Wallace Figure 1)).

In reference to claim 22 
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim 1, further comprising an inner feature (i.e., inner member 67 - Wallace Figure 1) within the at least one additively manufactured passage (Wallace).

In reference to claim 23
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim 22, wherein the inner feature (Wallace - 67) is of an airfoil shape (see Wallace col.5:ll.9-14).

In reference to claim 24 
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim 22, wherein the inner feature (Wallace - 67) is a load bearing structure (note: “a load bearing structure” is broad / non-specific and does not require any particular structure or shape; Applicant’s par. [0052] states “the inner features 150 may include, for example, box, honeycomb, triangular, or other load bearing type structures”, which is open-ended and ambiguous as to the nature/constitution of “load bearing structure”; furthermore, Applicant’s par. [0052] groups “load bearing type structures” with “triangular”, which implies that “load bearing” can be indicative of a shape - accordingly, the claimed “load bearing structure” is not deemed to require a particular relationship to other structural elements).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Anderson, Bonacum, and Elder (US 9,051,943; previously cited).

In reference to claim 7
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim 6.

Wallace in view of Anderson and Bonacum does not address:
at least one of the multiple of external features comprises a chevron.

Elder discloses:
a heat exchanger (40) comprising a plurality of heat-transfer external features (70 - Figure 5) formed as chevrons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745